Case 9:19-cr-80178-RS Document 22 Entered on FLSD Docket 11/05/2019 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 19-CR-80178-SMITH

 UNITED STATES OF AMERICA,

        Plaintiff,

 vs.

 CARRINGTON N. THOMAS,

       Defendant.
 ___________________________________/

                     UNOPPOSED MOTION TO CONTINUE TRIAL

        The defendant, Carrington Thomas, through counsel, hereby moves to

 continue the trial in this matter, which is currently scheduled for December 23, 2019,

 and in support, Mr. Thomas states:

        1.     Mr. Thomas is charged with distribution of a controlled substance. (DE

 16). If convicted as charged, Mr. Thomas faces up to twenty years imprisonment. (DE

 16).

        2.     This case is currently set for calendar call on December 17, 2019 and

 trial on December 23, 2019. (DE 21). Motions in limine are due on November 14, 2019.

 (DE 21). Given this schedule, the government has set a plea deadline for the third

 point for acceptance of responsibility as November 5, 2019.

        3.     The undersigned has been unable to communicate this deadline to Mr.

 Thomas, because she was out of the office during the week of October 28, 2019.

        4.     An irreconcilable difference between Mr. Thomas and another client of
Case 9:19-cr-80178-RS Document 22 Entered on FLSD Docket 11/05/2019 Page 2 of 3



 the Law Office of the Public Defender, and the undersigned needs to move to

 withdraw from the representation of Mr. Thomas.

          5.    A continuance of the calendar call and trial date, as well as the deadline

 for pretrial motions is required so that Mr. Thomas can receive court appointed

 counsel without a conflict of interest to advise him regarding the potential loss of the

 third point for acceptance of responsibility.

          6.    Mr. Thomas requests a 30-day continuance of the calendar call, trial

 date, and deadline for pretrial motions so that the parties may continue to negotiate

 after Mr. Thomas receives new counsel.

          7.    The ends of justice served by granting a continuance outweigh the

 public’s interest in a speedy trial, and the time from the date of filing this motion

 through the next trial setting in this matter should be excluded from the calculations

 under the Speedy Trial Act.

          8.    The undersigned has consulted with Assistant United States Attorney

 Jennifer Nucci, and she has no objection to the above request.

          Accordingly, Mr. Thomas requests that the Court continue the preliminary

 hearing or arraignment in this matter to September 26, 2019. The ends of justice

 served by this delay outweigh the interests of the defendant and of the public in a

 speedy trial under 18 U.S.C. § 3161(h), and Mr. Thomas agrees that the period of

 time from September 13, 2019 up to and including September 26, 2019 should be

 excluded in computing the time within which an information or indictment must be

 filed.
Case 9:19-cr-80178-RS Document 22 Entered on FLSD Docket 11/05/2019 Page 3 of 3



                                          Respectfully submitted,

                                          MICHAEL CARUSO
                                          FEDERAL PUBLIC DEFENDER

                                          By: s/M. Caroline McCrae
                                          Caroline McCrae
                                          Assistant Federal Public Defender
                                          Attorney for Defendant
                                          Florida Bar No. 72164
                                          450 South Australian Avenue Suite 500
                                          West Palm Beach, Florida 33401
                                          (561) 833-6288 - Telephone
                                          Caroline_mccrae@fd.org - Email


                            CERTIFICATE OF SERVICE

       I HEREBY certify that on September 12, 2019, I electronically filed the

 foregoing document with the Clerk of the Court using CM/ECF. I also certify that

 the foregoing document is being served this day on all counsel of record via

 transmission of Notices of Electronic Filing generated by CM/ECF or in some other

 authorized manner for those counsel or parties who are not authorized to receive

 electronically Notices of Electronic Filing.



                                          s/M. Caroline McCrae
                                          M. Caroline McCrae
